—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal possession of a weapon in the second degree arising from his possession of a sawed-off 12-gauge shotgun in the City of Rochester. The weapon was seized by the police during a pat-down search conducted following a foot chase. County Court properly denied defendant’s motion to suppress physical evidence and statements. Contrary to the contention of defendant, the police had reasonable suspicion of criminal activity to justify their pursuit. The police, who were aware that numerous businesses in the area had been robbed, observed defendant place a mask over his face while standing in an alley and walk toward a convenience store. Defendant’s actions provided the officers with a founded suspicion that criminal activity was afoot and thus they were entitled, at a minimum, to make inquiry of defendant (see, People v Atkins, 273 AD2d 12; see generally, People v Hollman, 79 NY2d 181, 185). Defendant’s flight in response to the approach of the police, combined with defendant’s prior actions, gave rise to reasonable suspicion (see, People v Sierra, 83 NY2d 928, 929; People v Martinez, 80 NY2d 444, 448; People v Atkins, supra). (Appeal from Judgment of Monroe County Court, Bristol, J. — Criminal Possession Weapon, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Balio, JJ.